ER      ORNEY        GENEIRLU.
                                  EWAS



                           July 10, 1961


Honorable M. T. Harrlngton
Chancellor, Texas A & M. College
System
College Station, Texas           Opinion No. ~11-1087
                                 Re: Whether the clerical error
                                     in issuing and paying a
                                     warrant from A & M College
                                     Current Fund No. 242,
                                     instead of Issuing and pay-
                                     ing a warrant from the
                                     College's General Revenue
                                     Appropriation No. O-17252,
                                     may be corrected by book
Dear Dr. Rarrfngton:                 entry or some other means?
        Your request for an opinion reads as follows:
             "We should appreciate your opinion on the
        facts stated hereinafter as they relate to the
        Agricultural and Mechanical College of Texas.
             "For the fiscal year 1959-60 General Revenue
        Appropriation No. o-17252 for $125,000 was avail-
        able for Special Departmental Teaching Equipment.
        At August 31, 1960, this fund was encumbered but
        partially unexpended, These encumbrances at
        August 31, 1960 were pafd after September 1,1960;
        however, the vouchers (claims) submitted to the
        State Comptroller were erroneously coded in the
        A. & M. College Fiscal Office and, as a result,
        the State Comptroller issued warrants in payment
        thereof from A. & M. College Current Fund No. 242
        (Local Funds in State Treasury) instead of from
        General Revenue Appropriation No. O-17252.
             "In the 11 t of Attorney General's Opinion
        No. WW-991A (19i?
                        1) may the State Comptroller
              "1*   Correct by book entry, or some other
                    means, the clerical error of the A.& M.
Honorable M. T. Harrington, page 2.   (WW-1087)


              College Fiscal Office by charging   General
              Revenue Appropriation No. O-17252   with the
              warrants drawn on A. & M. College   Current
              Fund No. 242 and giving credit to   this last
              named fund?
         "2 * In the alternative, issue a warrant on Gen-
              eral Revenue Appropriation No. O-17252 for
              reimbursement to A. & M. College Current
              Fund No. 242?"
         The Board of Directors of the Agricultural and Mechani-
cal College directed A & M College Fiscal Office to pay the
claims involved in your request out of General Revenue Ap-
propriation No, O-17252 and it was the intent of the A & M
College Fiscal Office to pay the involved vouchers out of
the General Revenue Appropriation rather than A & M College
Fund No. 242.
         In view of the foregoing facts concerning which there
is no disagreement between the officials at the Agricultural
and Mechanical College or the Comptroller's office, it is our
opinion that the clerical error is of the type governed by
Attorney General's Opinion WW-991A (1961).
         In Attorney General's Opinion WW-991A, it is stated:
             "As was pointed out in Attorney General's
        Opinion 0-4365~.(1942), Ithe correction of
        erroneous book entries as between accounts in
        the Treasury has consistently been made by the
        State's accounting officers over a long period
        of years with the approval and upon the advice of
        the various State auditors.' Consequently, the
        Comptroller of Public Accounts and the Treasurer
        are authorized to correct the book entries in
        the instant case without specific direction from
        the Legislature.
             "Therefore, you are advised to follow the
        holding in Attorney General's Opinion 0-4365A
        (1942) relative to the correction in the above
        accounts, and to disregard OUP holding in
        Opinion ~-991 (1961) insofar as it states
        that an Act of the Legislature will be re-
        quired to correct the errors. Also, Opinion
        WW-991 is hereby modified so that the Comp-
        troller of Public Accounts and the Treasurer
        are authorized to correct the book entries
,   -




    Honorable M. T. Harrington, page 3   (WW-1087)


             as between the Special Mineral Fund of the
             Texas Department of Corrections and the
             General Revenue Fund so that the Special
             Mineral Fund will receive the amount of
             money that the Legislature has already
             allocated and appropriated to it."
             You are therefore advised that the Comptroller of
    Public Accounts is authorized to correct the clerical error
    of the Fiscal Office of the Agricultural and Mechanical College
    of Texas by charging General Revenue Appropriation No. O-17252
    with warrants drawn on A & M College Current Fund No. 242
    and giving credit to A & M College Current Fund No. 242.

                              SUMMARY

                 The Comptroller of Public Accounts
                 is authorized to correct the book
                 entries as between General Revenue
                 Appropriation No. O-17252 and A & M
                 College Current Fund No. 242.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas



    JR:zt

    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    L. P. Lollar
    Joe Osborn
    J. Arthur Sandlin
    Linward Shivers
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: Morgan Nesbltt